253 F.2d 959
PRESCOTT Y. SPINNEYv.PHILADELPHIA COKE COMPANY, Appellant in No. 12421 andLiberty Navigation, Inc. andAtlantic Port Contractors, Inc., Appellant in No. 12422.
No. 12421.
No. 12422.
United States Court of Appeals Third Circuit.
Argued April 3, 1958.
Decided April 22, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.


1
T. E. Byrne, Jr., Philadelphia, Pa. (Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellant Philadelphia Coke Co.


2
John B. Hannum, 3d, Philadelphia, Pa. (Victor L. Drexel, Philadelphia, Pa., Pepper, Bodine, Frick, Scheetz & Hamilton, Philadelphia, Pa., on the brief), for appellant Atlantic Port Contractors Inc.


3
Israel G. Seeger, Brooklyn, N. Y. (Miller & Seeger, Brooklyn, N. Y., Wilderman & Markowitz, Philadelphia, Pa., on the brief), for appellee.


4
Before KALODNER and HASTIE, Circuit Judges, and LAYTON, District Judge.


5
PER CURIAM.


6
Upon review of the record we find no error.


7
The judgment of the District Court will be affirmed upon the opinion of Chief Judge Kirkpatrick, 158 F. Supp. 43.